Exhibit 10.17
 
CONSULTING AGREEMENT
 
This consulting agreement (the “Agreement”) is made and entered into as of April
6th,  2012 by and between Sport Technology Inc/Michael Kern., an California
Corporation and FBC Holding  A Delaware Corporation
 
This is to confirm the terms of our agreement to provide consulting services to
FBC Holding  The services would include the following functional areas:


·  
Business plan development

·  
Strategic planning

·  
Organizational development

·  
Business development (new markets, channels, sales rep network, etc.)

·  
Product roadmap/priorities

·  
Pricing analysis

·  
Marketing & Sales

·  
Overseas Production and planning



Sport Technology/Michael Kern would provide forty hours minimum per week of
work.  These services would be provided until April 6th, 2014.  In return, FBC
Holding will provide the following compensation:


·  
FBC Holding will pay Sport Technology/Michael Kern 2% of all FBC Holding
sales.  Commissions will be paid on the 10th of each month on invoices paid on
the prior month.

·  
FBC Holding will transfer 5% equity/stock at the current value on signing of
this agreement to Michael Kern to..

·  
FBC Holding will pay for any pre-approved travel expenses incurred by Michael
Kern and any other reasonable expenses needed for FBC Holding by Michael Kern.

·  
FBC Holding will pay $5,000 per month to Michael Kern starting with the
execution of this agreement and will be paid thereafter on the 6th day of each
consecutive month.

·  
This agreement will be in conjunction with THE LICENSING AGREEMENT by and
between the same parties dated April 6th, 2012, and both agreements will be
executed upon payment of initial $5,000 for 1st months payment.







By signing this agreement, both parties agree that the above is true and
acceptable.




_____________________ .                         ______________________.
Michael Kern                                                    FBC Holding
Sport Technology Inc.





